Title: From Thomas Jefferson to United States Congress, 30 January 1809
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives 
                        of the United States 
                     
                     Jan. 30. 1809.
                  
                  I transmit to Congress a letter recently recieved from our Minister at the court of St. James’s, covering one to him from the British Secretary of State, with his reply. these are communicated, as forming a sequel to the correspondence which accompanied my message to both houses of the 17th. instant.
                  
                     Th: Jefferson 
                     
                     
                  
               